Citation Nr: 9902916	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1. The veteran has failed to report for multiple VA 
examinations scheduled following the Boards April 1996 
remand for further development.

2. No reason or cause for failure to report for the VA 
examinations has been supplied by the veteran.

3. The veteran failed to keep VA apprised of his whereabouts.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 3.655, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was previously remanded by the Board for further 
development, including medical evaluation of the veteran and 
a social and industrial survey, in April 1996.  Prior to that 
time, the veteran had failed to report for VA compensation 
and pension examinations scheduled in May and December 1993, 
before finally being evaluated in March 1994.  

In an attempt to comply with the Boards remand, the RO sent 
the veteran a letter dated in April 1996 requesting any 
further medical information that may be available concerning 
his pension claim.  Further, the veteran was scheduled for 
another VA compensation and pension examination in May 1996.  
According to a report of contact dated that same month, the 
veteran failed to report for that examination.  The report of 
contact also documented a new address for the veteran.  VA 
has not heard from the veteran since May 1996.

Examinations were scheduled for the veteran in August 1996 
and January 1997 and later canceled.  With respect to the 
January 1997 examination, the pertinent VA memo of record 
documents that the veteran failed to report for that 
examination.  In April 1997, the RO contacted the Social 
Security Administration (SSA) and obtained disability 
benefits records and the latest address for the veteran on 
file with SSA.  The veteran was rescheduled for a VA 
compensation and pension examination in May 1998, but that 
exam was eventually canceled after the postal service 
returned as undeliverable an April 1998 letter.  That letter 
was an attempt to inform the veteran that a new examination 
was being scheduled, the particulars of which would be sent 
to him under separate cover, and an attempt to inform the 
veteran of the consequences of his failure to appear for 
examination.  The RO contacted the postmaster in Fontana, 
California, and learned the veterans latest address of 
record with that office.  An envelope date stamped in June 
1998 and bearing a yellow forwarding label containing the 
address provided by the postmaster was returned as 
undeliverable.  In the December 1998 statement of the 
veterans accredited representative, the representative 
stated that that office was not able to locate the veteran.

Absent any evidence that the veteran took affirmative steps 
to specifically notify the VA of an address change and absent 
evidence that the mailings to the last address given by the 
veteran had been returned as undeliverable, the Board is 
entitled to rely on that address as being the veterans last 
known address.  Cross v. Brown, 9 Vet.App. 18, 19 (1996).  
The RO, however, has not relied on the most recent address 
provided by the veteran, and has instead taken substantial 
measures to seek out the veterans whereabouts through 
appropriate channels.  Accordingly, the Board is satisfied 
that no further efforts to contact the veteran in the hopes 
of achieving further development is necessary and that the 
duty to assist has been fulfilled to the extent possible, 
including attempts to provide the veteran notice of the 
consequences of his failure to appear for examination.

The United States Court of Veterans Appeals case law on a 
claimant's/veteran's cooperation in the adjudication process 
is very clear: If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  It is the burden of the veteran to keep the VA 
apprised of his whereabouts and if he does not do so, there 
is no burden on the part of VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) . . . of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a)(1998).  Paragraph (b) further provides:  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  The veterans 
pension claim is such an other original claim.  See 
Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (38 U.S.C.A. 
§ 5108 finality provision does not apply to a pension claim).

The Board finds that VA complied with its duty to assist the 
veteran and made all reasonable attempts to provide him 
notice of the consequences of his failure to report for an 
examination, but that the veteran prevented the full 
development of his claim by failing to report for his 
scheduled VA examinations and keeping VA apprised of his 
whereabouts.  The veteran has not provided any explanation 
for his failure to report, so good cause clearly is not 
shown.  The Board specifically found in its April 1996 remand 
that the record was inadequate for making a final appellate 
determination regarding his pension claim.  Under VA law, a 
veteran's disabilities are identified, and assigned ratings 
pursuant to the Schedule for Rating Disabilities (Schedule).  
A rating is assigned based upon certain criteria in the 
Schedule.  Thus, the Board finds that the evidence of record 
is insufficient to fully identify and rate his disabilities 
for VA pension purposes.  Under these circumstances, the 
Board is compelled to deny the veterans claim for a 
permanent and total rating for pension purposes.  38 C.F.R. 
§ 3.655.


ORDER

A permanent and total rating for pension purposes is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
